Determination of respondent Triborough Bridge and Tunnel Authority, dated August 2, 1991, which suspended petitioner for two days without pay, unanimously confirmed, the petition denied, and the proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [William J. Davis, J.], entered April 14, 1992), is dismissed, without costs and disbursements. Order of said court and Justice entered December 16, 1992 dismissing the article 78 petition against respondents White and the New York City Department of Personnel, unanimously affirmed, without costs.
The two day suspension without pay imposed upon petitioner for refusing to comply with a direct order was supported by substantial evidence since respondent could require petitioner to submit a response to an oral complaint. Moreover, the IAS Court properly dismissed the City respondents since they were not necessary parties to the proceeding and had no power to correct petitioner’s personnel file (see, Matter of Canty v Spooner, 194 AD2d 396, 396-397). Concur—Sullivan, J. P., Asch, Rubin and Nardelli, JJ.